Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from May 1, 2009 to May 31, 2009 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A [x] Notes DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. Delay of Commencement of Accumulation Period: Class C(2007-1) On May 29, 2009, pursuant to Section 4.02 of the Indenture Supplement, dated as of July 26, 2007, and the Class C(2007-1) Terms Document, dated as of July 26, 2007, between Discover Card Execution Note Trust (the "Note Issuance Trust") as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for Class C(2007-1) DiscoverSeries Notes, which was scheduled to commence on July 1, 2009 (the first day of the Due Period related to the August 2009 Distribution Date), was delayed until January 1, 2010 (the first day of the Due Period related to the February 2010 Distribution Date). Class A(2008-1) On May 29, 2009, pursuant to Section 4.02 of the Indenture Supplement, dated as of July 26, 2007, and the Class A(2008-1) Terms Document, dated as of January 16, 2008, between the Note Issuance Trust as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for Class A(2008-1) DiscoverSeries Notes, which was scheduled to commence on July 1, 2009 (the first day of the Due Period related to the August 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). 2 Class A(2008-B) Notes On May 11, 2009, pursuant to Section 2.10 of the Note Purchase Agreement, dated as of May 16, 2008, among the Note Issuance Trust, as Issuer, Discover Bank, as Depositor, Beneficiary, and Calculation Agent for the Note Issuance Trust, and the purchasers named therein, the existing expected maturity date and the existing expected principal payment date, which were scheduled for May 15, 2009, were extended to July 15, 2009. The existing legal maturity date, which was scheduled for November 15, 2011, was extended to January 17, 2012. The existing liquidation commencement date, which was scheduled for April 1, 2009, was extended until June 1, 2009. Class A(2008-C) Notes On May 28, 2009, Discover Bank, pursuant to Section 2.03 of the Note Purchase Agreement (the "Note Purchase Agreement"), dated as of August 28, 2008, among the Note Issuance Trust, as Issuer, Discover Bank, as Depositor, Beneficiary, and Calculation Agent for the Note Issuance Trust, and the purchasers named therein and Section 2.09 of the Class A(2008-C) Term Document, dated as of August 28, 2008, by and between the Note Issuance Trust, as Issuer, and U.S. Bank National Association as Indenture Trustee , increased the Outstanding Dollar Principal Amount of the Class A(2008-C) Notes. The increase in the Outstanding Dollar Principal Amount of the Class A(2008-C) Notes was in the amount of $750,000,000, resulting in a Stated Principal Amount of the Class A(2008-C) Notes of $750,000,000. The increased interest was sold at par value, with no applicable underwriting discounts or commisions. The Class A(2008-C) Notes were sold to purchasers in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The first Interest Payment Date on which interest will be paid on the increase in the Outstanding Dollar Principal Amount of Class A(2008-C) Notes shall be June 15, 2009. Interest to be paid on the Class A(2008-C) Notes will be a floating rate which will generally be related to the pass-through costs of the purchaser's commercial paper program, plus a margin, but may be based on LIBOR or prime rate in limited circumstances. The Class A(2008-C) Notes have an expected maturity date of August 17, 2009, which may be extended from time to time. The Note Issuance Trust owns the Series 2007-CC Collateral Certificate (the "Collateral Certificate") issued by the Discover Card Master Trust I (the "Master Trust") pursuant to the Amended and Restated Pooling and Servicing Agreement, dated as of November 3, 2004, as amended, by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the "Pooling and Servicing Agreement") and the Series 2007-CC Supplement, dated as of July 26, 2007, between Discover Bank as Mater Servicer and Seller and U.S. Bank National Association as Trustee of the Master Trust. The Class A(2008-C) Notes are secured by the Collateral Certificate and the Note Issuance Trust's other assets. Allocations of cash flows from the asset pool and any expenses or losses by the Master Trust to the holders of trust certificates issued by the Master Trust, including the Collateral Certificate, are described in the Prospectus (the "Prospectus"), dated June 11, 2008, and previously filed by us with the Securities and Exchange Commision on June 13, 2008 (file numbers 333-141703, 333-141703-01 and 333-141703-02). Allocations of cash flow from the asset pool and any expenses or losses by the Indenture Trustee to the holders of Notes are also described in the Prospectus. The Note Issuance Trust paid the proceeds from the sale of the Class A(2008-C) Notes to Discover Bank in exchange for a $750,000,000 increase in the investor interest in receivables represented by the collateral certificate. Discover Bank added these proceeds to its general funds. 3 In general, the subordinated notes of the DiscoverSeries serve as credit enhancement for all of the senior notes of the DiscoverSeries, regardless of whether the subordinated notes are issued before, at the same time as or after the senior notes of the DiscoverSeries. The Class A(2008-C) Notes receive credit enhancement through the subordination of interest and principal payments on Class B notes and Class C notes and through loss protection provided by such notes. The amount of subordination available to provide credit enhancement to any tranche of notes is limited by its available subordinated amount of each class of notes that is subordinated to it. Each senior tranche of notes has access to credit enhancement from those subordinated notes only in an amount not exceeding its required subordinated amount minus the amount of usage of that required subordinated amount. When we refer to  usage of the required subordinated amount , we refer to the amount by which the nominal liquidation amount of subordinated notes providing credit enhancement to that tranche of senior notes has declined as a result of losses relating to charged-off receivables and the application of subordinated notes principal allocation to pay interest on senior classes and servicing fees. Relative priority among notes and the rights to the underlying pool assets are more fully described in the Prospectus. Reference is made to Item 3 of the Form 10-D filed by Discover Card Execution Note Trust for the monthly distribution period from August 1, 2008 to August 31, 2008 for a further description of the Class A(2008-C) Notes. No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance.
